DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021 and 11 August 2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8-11, 13-18, 20-23, and 25-28 (Renumbered 1-24) are allowed.
See the reasons for notice of allowance included with the Notice of Allowance mailed on 04/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/R.M./Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416